Liacos, C.J.
(concurring). It is not unusual that issues involving a significant shift in social mores come before this court clothed in the form of a mundane issue. This case, involving a claim for unemployment compensation under G. L. c. 151 A, § 25 (e) (1990 ed.), is another example of the process of adjudication where, under the surface, such issues may appear to clash. Justice Greaney, writing for the court, relies on the statutory language and the policies the statute expresses of offering relief to unemployed persons. Justice Nolan, in dissent, relies on the policies, legislative and judicial, of promoting “the singularity of the marital status.” Post at 854. It seems to me that both points are well taken. Thus, what might have been a simple matter becomes difficult of decision. While my personal views of the significance of the marital state and the integrity of the traditional family unit tend toward those expressed by Justice Nolan (albeit without embracing the entire tone of the dissent), I must conclude that the analysis of the statutory language and of the judicial gloss placed on it,- as described by Justice Greaney, is sound. Thus, I join in the reasoning of the court and in the result reached by it. To do otherwise would risk the imposition of my own personal views on the rights of the parties and the development of the law. See Fort v. Fort, 12 Mass. App. Ct. 411, 414-417 (1981).